DISMISS and Opinion Filed October 16, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00134-CV

                           KEITH HAMAKER, Appellant
                                     V.
                  COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04587-2016

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s August 9, 2018 involuntary motion to dismiss the appeal on

the ground that the appeal is moot as the parties have settled. Also before the Court is appellant’s

August 28, 2018 second motion to dismiss the appeal and request for sanctions.

       The parties signed a settlement agreement on August 6, 2018. A copy of the parties’

settlement agreement has been filed with the Court. The settlement agreement required appellant

to dismiss the appeal no later than August 10, 2018. Appellant explains in his second motion to

dismiss that his first motion to dismiss was “sent for filing on August 10, 2018 by USPS and

apparently has been lost or misplaced.”
       In his motion to dismiss, appellant asks that the Court vacate the trial court’s judgment and

dismiss the appeal. The parties’ settlement agreement does not provide for vacating the trial

court’s judgment. Moreover, the motion is not agreed.

       We DENY appellant’s request for sanctions and otherwise GRANT appellant’s motion to

the extent that we dismiss the appeal. See TEX. R. APP. P. 42.1(a). We DENY appellee’s motion

to dismiss as moot.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180134F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KEITH HAMAKER, Appellant                          On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00134-CV         V.                     Trial Court Cause No. 366-04587-2016.
                                                   Opinion delivered by Chief Justice Wright.
 COLLIN CENTRAL APPRAISAL                          Justices Evans and Brown participating.
 DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered October 16, 2018.




                                             –3–